Citation Nr: 1704996	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  07-29 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depression, prior to June 10, 2016.

2. Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depression, from June 10, 2016 forward.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to June 10, 2016. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The RO granted an increased rating of 30 percent for the Veteran's PTSD in a February 2006 rating decision, effective June 9, 2005. In addition, the RO granted an increased rating of 70 percent for the Veteran's PTSD in an August 2016 rating decision, effective June 10, 2016. As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

In an August 2016 rating decision, TDIU was granted, effective June 10, 2016. As such entitlement to TDIU prior to June 10, 2016 is presently before the Board.  The title page has been updated to reflect such. 

In September 2011, the Veteran testified at a Travel Board hearing. A transcript of the hearing is associated with the claims file. In September 2015 correspondence, the Veteran was informed that the Veterans Law Judge (VLJ) who presided at the September 2011 hearing was no longer employed with the Board. The Veteran was informed of his options for another Board hearing and that without a response within 30 days the Board would assume he did not want another hearing. The Veteran has not responded to the letter. 

The Board remanded the issues on appeal for additional development most recently in May 2015. The directives having been substantially complied with the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Prior to June 10, 2016, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, difficulty sleeping, irritability, anger, anxiety, depression, isolating behavior, difficulty concentrating and difficulty establishing and maintaining effective work and social relationships, but not by occupational and social impairment with deficiencies in most areas. 

2. From June 10, 2016 forward, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas including work, family relationships, judgment, thinking and mood due to symptoms such as irritability, anger, depression, difficulty concentrating and short-term memory difficulties, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, but not by total occupational and social impairment. 

3. From June 28, 2011 forward, the Veteran was unable to obtain and maintain substantially gainful employment due to his service-connected disabilities when considering his education, special training and employment history. 





CONCLUSIONS OF LAW

1. Prior to June 10, 2016, the criteria for a 50 percent rating for PTSD, but no higher is granted. 38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. From June 10, 2016 forward, PTSD is no more than 70 percent disabling. 38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2016).

3. The criteria for entitlement to TDIU have been met from June 28, 2011 forward. 38 U.S.C.A. §§ 1155, 5107; (West 2015) 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter as to PTSD in September 2005, prior to the February 2006 rating decision. The Veteran was provided with notice as to TDIU in February 2012 and June 2016. These letters advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings, entitlement to an increased rating for PTSD, TDIU and how effective dates are determined. As these letters contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

During the hearing, the VLJ clarified the issues, determined that there were potential outstanding records, and explained an increased rating claim. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103 (2016).

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence. In this case, VA obtained the Veteran's service treatment records (STRs). In addition, all identified and authorized for release VA treatment records have been associated with the claims file. 

The Board notes the Veteran has reported receiving treatment at the Savannah Vet Center. VA correspondence was sent to the Veteran in February 2012, December 2015 and June 2016, identifying the process for the authorization and release of records.  Information was provided to the Veteran asking him to notify the RO of any treatment received at a VA facility and to identify specific dates of treatment. Specifically, as to the Savannah Vet Center outstanding treatment records the Veteran was directed to complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information and VA Form 21-4142a, General Release for Medical Provider Information. The Veteran was directed to complete and return both forms in order for VA to assist the Veteran in obtaining these outstanding records. The Veteran has not completed and returned VA Form 21-4141 and/or VA Form 21-41421, nor has the Veteran provided the missing treatment records directly. As such the RO was unable to obtain these records, without the Veteran's authorization and release of records and identifying information regarding dates of treatment and as a result the Board finds that the duty to assist has been satisfied. VA's duty to assist is not a one way street. 38 C.F.R. § 3.159(c)(1)(i), (2)(i); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran was also afforded examinations as to PTSD in January 2006, April 2012, August 2012, and June 2016. In addition, in August 2012 the Veteran was provided VA examinations as to his additional service-connected disabilities. As these examinations were based on a review of the Veteran's symptoms and complaints and discussed his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims for an increased rating for PTSD and entitlement to TDIU. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 

II. Compliance with Prior Remand

This case was most recently before the Board in May 2016, and was remanded for additional development to obtain outstanding VA and private treatment records, provide notice as to TDIU, and afford the Veteran another VA examination to determine the current degree and severity of his service-connected psychiatric disability. Notice as to TDIU was sent to the Veteran in June 2016. In addition, June 2016 correspondence provided the Veteran notice as to obtaining any outstanding VA and private treatment records and the necessary procedure, specifically to obtain Savannah Vet Center records. As discussed above, the Veteran has not provided the necessary information to allow the RO to request outstanding treatment records from the Savannah Vet Center. VA treatment records from Dublin VAMC from June 2016 to August 2016, treatment records from West Palm Beach VAMC from March 2015, treatment records from Atlanta VAMC from October 2008 to January 2016, and treatment records from Gainesville VAMC from January 2012 to August 2016 have been associated with the claims file. The Veteran was afforded a VA examination in June 2016, as to PTSD. As such, the Board finds there has been substantial compliance with the prior remand.

III. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the Veteran has already been assigned staged ratings for PTSD with major depression. Accordingly, the Board will discuss the propriety of the ratings at each stage, and whether additional staged ratings are warranted.   

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2016). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.
IV. PTSD

The Veteran contends that he is entitled to a rating in excess of 30 percent for his service-connected PTSD prior to June 10, 2016, and a rating in excess of 70 percent from June 10, 2016 forward. The Board will first address the period prior to June 10, 2016, and as granted herein, the Board finds a 50 percent rating is warranted for this period. 

A. Prior to June 10, 2016

The Veteran's PTSD is rated as 30 percent disabling prior to June 10, 2016, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. This Diagnostic Code provides that PTSD should be rated under the general rating formula for evaluating psychiatric disabilities other than eating disorders. As granted herein, prior to June 10, 2016, the Board finds a 50 percent rating for PTSD with major depression is warranted. 

Under the general formula, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV),GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated "DSM-5." As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case. However, according to the DSM-5, clinicians do not typically assess GAF scores. The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a) (2016).  

Based on the evidence of record, the Board finds that for the period on appeal a 50 percent rating is warranted. Lay statements from the Veteran and family members note the Veteran reports difficulty getting along with others, and trouble controlling his anger at times. The Veteran has reported difficulty establishing and maintaining working relationships with others particularly in an employment context. The Veteran's sister-in-law noted the Veteran has difficulty controlling his anger, and frustrates easily. See December 1, 2008 correspondence. In addition, the Veteran reports he is socially isolated and unable to maintain friendships. See February 2012 statement. Further, correspondence from the Veteran's employer noted his quality of work has been very good but he has a propensity for flare-ups of anger and difficulty interacting with others. See December 5, 2008 correspondence. The Veteran has reported he has difficulty controlling his anger, and has had ongoing instances of violence. See December 2008 lay statement. As such, the Veteran contends his symptoms warrant an increased rating. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). These statements are entitled to probative value as to the severity of his PTSD with major depression during this period on appeal.

The Veteran was afforded a VA examination in January 2006. The examiner noted the Veteran's symptoms included difficulty sleeping, depressed mood, anxiety, feelings of uselessness, avoidance, irritability, hypervigilance, and difficulty concentrating. See January 2006 VA examination. On the mental status examination, the Veteran was appropriately dressed and cooperative. He was oriented times 3. He reported a depressed mood and denied suicidal/homicidal ideation. The examiner noted adequate concentration and intact long term memory. 

The examiner diagnosed PTSD, depressed mood and adjustment disorder with a GAF of 65. The examiner noted the Veteran's symptoms of anxiety in part are attributable to his transition and integration into society after incarceration. The examiner noted the frequency of his symptoms is moderate and these have been consistent since the prior VA examination. Id. 

Then, the Veteran was afforded a VA examination in April 2012. The examiner noted the Veteran's symptoms included difficulty sleeping, avoidance of activities, irritability, hypervigilance, depressed mood, anxiety, social isolation, and difficulty with short-term memory. The Veteran reported having two friends, and doing yard work at times. The Veteran denied suicidal/homicidal ideation. 

The examiner diagnosed PTSD and bereavement. The examiner attributed the Veteran's symptoms of hypervigilance to PTSD and his depressed mood to his bereavement.  A GAF of 65 was reported. The examiner noted the Veteran's symptoms are not severe enough to interfere with occupational and social functioning or to require continuous medication. The examiner noted the Veteran's PTSD was not severe enough to prevent him from obtaining and maintaining employment. Id.  

Next, the Veteran was afforded a VA examination in August 2012. The examiner noted the Veteran's symptoms included difficulty falling or staying asleep, irritability, anger, hypervigilance, anxiety, and disturbance of mood and motivation.

The examiner diagnosed anxiety not otherwise specified (NOS). A GAF of 65 was reported. The examiner noted occupational and social impairment due to mild or transient symptoms which results in decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication. The examiner noted the Veteran is not unemployable due to a mental disorder, as his anxiety symptoms are mild and sporadic. The Veteran did not meet the diagnostic criteria for PTSD per the DSM-IV. Id. 

VA treatment records during this period have been associated with the claims file. November 2005 treatment records note ongoing anxiety, intrusive thoughts, nightmares, hypervigilance and a GAF of 62 was reported. See November 30, 2005 VA treatment record. March 2006 treatment records note ongoing depression, intrusive thoughts and nightmares. A GAF of 50 was reported. In January 2007 treatment records noted increased anxiety and nervousness particularly in crowds or when around others. See January 2007 VA treatment record. 

October 2007 treatment records note ongoing irritability, anxiety, and nightmares. See October 3, 2007 mental health outpatient note. A mental status exam noted the Veteran was appropriately dressed, oriented times 4, and denied suicidal ideations, hallucinations and delusions. 

In January 2008 treatment records note recurrent short-term memory problems, difficulty with persistent intrusive thoughts, insomnia, hypervigilance, irritability, increased depressed mood and problematic interactions with others. See January 15, 2008 treatment note. The Veteran's mental health treatment provider noted significant and persistent PTSD symptoms causing distress and impairment in social, occupational, and interpersonal functioning which have been ongoing since he began working with the treatment provider in December 2006.  

Then, February 2009 treatment records note an increase in irritability and sadness after the death of his wife. The Veteran was oriented times 4 and denied suicidal ideation. See February 10, 2009 mental health note. January 2011 treatment records note ongoing nightmares. See January 18, 2011 mental health outpatient note. November 2013 treatment records note the Veteran denied suicidal/homicidal ideations, and noted ongoing interrupted sleep. A GAF of 54 was reported. See November 20, 2013 mental health consult. 

The Veteran was employed for much of this period. Correspondence from the Veteran's employer in December 2008 noted that he had been working for the company for two years and had a good work ethic. However, his supervisor noted the Veteran has been unable to handle situations working with others, and these interactions often result in flare-ups of anger. As such the Veteran only services stores which are closed, so he does not have to interact with others. See December 2008 correspondence. The Veteran has reported he has been unemployed since 2010. 

The Board finds that the Veteran's symptoms have remained relatively consistent throughout this period on appeal and a 50 percent rating is warranted for this entire period. The evidence of record reflects the Veteran's PTSD has been manifested by difficultly sleeping, nightmares, irritability, anger, difficulty, concentrating, social isolation, and difficulty with short-term memory, and establishing and maintaining effective work and social relationships. Such symptomatology is consistent with a 50 percent rating. However, at no point during the period on appeal, has the Veteran's service-connected PTSD shown to have been productive of an increased level of social or occupational  inadaptability so that criteria for a rating of 70 percent or higher was assignable.

As noted, a 70 percent rating requires a level of occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment. Significantly, the evidence does not show symptoms of intermittently illogical, obscure or irrelevant speech; suicidal ideation; obsessional rituals; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish effective relationships that would be required for the assignment of a rating in excess of 50 percent. 

The Veteran remained married until his wife's death in January 2008, and reports maintaining several relationships with friends, and maintained employment throughout much of this period, it is noted that the Veteran's PTSD with major depression does impact these relationships which has been considered in his current assignment of a 50 percent rating. The evidence of record indicates the Veteran was employed during a portion of this period, and the Veteran and his supervisor noted difficulties getting along with others as a result of his irritability and anger. In sum, the record does not support a finding of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, and as such, a 50 percent rating, but no higher, is warranted.

The Board further notes that the GAF scores assigned pertinent to the period of a claim for increased rating ranging from 54 to 65 alone do not provide a basis for assigning a rating in excess of 50 percent for service-connected PTSD. According to DSM-IV, a GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-worker). A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

Here the majority of scores assigned during the relevant time period are in the range from 54 to 65, reflecting moderate to mild symptoms. These scores suggest a level of overall disablement consistent with no more than a 50 percent rating. GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a) (2016). When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 70 percent rating. As noted above, the Veteran remained married until his wife's death, held various employment positions, and his judgment and thinking have been shown to be largely intact. Thus, it cannot be said that he has deficiencies in most areas such as work, school, family relations, judgment, thinking or mood. When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 70 percent rating, for this period on appeal. 

Accordingly, the Board finds that a 50 percent, but no higher, rating for PTSD is warranted for the entire appeal period.

B. From June 10, 2016 forward

The Veteran's PTSD is rated as 70 percent disabling from June 10, 2016 forward, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, as discussed above will be applied.

Based on the evidence of record, the Board finds that from June 10, 2016 forward, the preponderance of the evidence finds that at no time during this period on appeal is a rating in excess of 70 percent warranted for his service-connected PTSD. The Veteran contends his symptoms warrant an increased rating.  The Veteran reports multiple intimate relationships have ended as a result of his ongoing anger. Further, the Veteran noted a recent arrest due to domestic violence. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his PTSD with major depression during this period on appeal.

During this period, the Veteran was afforded a VA examination in June 2016. The examiner noted the Veteran's symptoms included continuing and increased depressed mood, anxiety, anger, irritability, recklessness, concentration difficulty, sleep difficulty, suspiciousness, obsessional rituals which interfere with routine activities, impaired impulse control, and ongoing difficulties with interpersonal relationships. See June 2016 VA examination. On the mental status examination the Veteran was appropriately dressed and cooperative.  He was oriented times 3. No suicidal/homicidal ideation or hallucinations/delusions were reported.  

The examiner diagnosed PTSD, with occupational and social impairment with occupational decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The examiner noted the Veteran's impairment in cognitive functioning could disrupt occupational functioning. Further, difficulty socializing and communicating with others make the Veteran unable to distinguish between aggression and assertion which may impact his ability to complete tasks. The examination utilized the DSM-5 criteria, and as such a GAF was not reported. 

VA treatment records during this period have been associated with the claims file. 
Treatment records note the Veteran recently separated from his live-in girlfriend. See June 1, 2016 VA treatment note. 

The Board finds that the Veteran's symptoms have remained relatively consistent throughout this period on appeal, and a 70 percent rating is warranted for this entire period. The evidence of record reflects the Veteran's PTSD has been manifested by continuing and increased depressed mood, anxiety, anger, irritability, recklessness, concentration difficulty, sleep difficulty, suspiciousness, obsessional rituals which interfere with routine activities, impaired impulse control, and ongoing difficulties with interpersonal relationships. Such symptomatology is consistent with a 70 percent rating. However, at no point during the period of appeal, has the Veteran's service-connected PTSD shown to have been productive of an increased level of social or occupational  inadaptability so that the criteria for a rating of 100 percent rating was assignable. 

As noted, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Significantly, the evidence does not show symptoms such as gross impairment in thought process or communication, persistent delusions, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene, disorientation to time or place, and memory loss for names of close relatives of the Veteran's own name. 

The Veteran maintains relationships, and ended a relationship with his live-in girlfriend during this period; the Veteran has reported continued anger and difficulty getting along with others which has been considered in his current assignment of a 70 percent rating. The evidence of record indicates the Veteran was not employed during this period, and the Veteran noted significant difficulties getting along with others as a result of his PTSD. In sum, the record does not support a finding of total occupational and social impairment, and as such, a rating in excess of 70 percent is not warranted. Thus, it cannot be said that he has total occupational and social impairment. When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 100 percent rating, for this period on appeal. 

Accordingly, the Board finds that a 70 percent, but no higher, rating for PTSD is warranted for this period on appeal.


V. Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted, during any period on appeal. Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111   (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.  
The first Thun element is not satisfied here. The Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, for each period on appeal, and no referral for extraschedular consideration is required. A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's symptoms. Specifically, the Veteran's PTSD symptoms have been characterized by occupational and social impairment with reduced reliability and productivity prior to June 10, 2016 and from June 10, 2016 forward, by occupational and social impairment with deficiencies in most areas. Symptoms have been manifested by difficulty sleeping, irritability, anger, hypervigilance, anxiety, depression, social isolation, low motivation and energy, lack of concentration and difficulty maintaining relationships, which are symptoms contemplated by the rating criteria. Therefore, the Board finds that the record does not reflect that the Veteran's PTSD is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected for PTSD and major depressive disorder rated at 50 percent, as granted herein, prior to June 10, 2016, and rated at 70 percent from June 10, 2016 forward, coronary artery disease rated at 60 percent disabling, right forearm residuals of shell fragment wound rated at 10 percent disabling, right calf residuals of shell fragment wound rated at 10 percent disabling, right shoulder degenerative joint disease (DJD) rated at 10 percent disabling, residuals fractured left thumb rated at 10 percent disabling, DJD cervical spine rated at 10 percent disabling, DJD left ankle rated at 10 percent disabling, residuals right hand fractures rated noncompensable, left ear hearing loss rated noncompensable, residuals of septoplasty with history of nose fracture rated noncompensable, bilateral inguinal herniorrhaphies rated noncompensable, left eye scars rated noncompensable, migraine headaches rated noncompensable, and lumbar strain rated noncompensable. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

VI. TDIU

The Veteran contends prior to June 10, 2016, he was unable to secure or maintain substantially gainful employment due to his service-connected disabilities. As noted in the introduction above, the Veteran has been granted TDIU from June 10, 2016 forward, in an August 2016 rating decision. As such, the Board will address entitlement to TDIU prior to June 10, 2016. 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability. 38 C.F.R. § 4.16(a). When two or more disabilities are treated as one, the ratings for those disabilities are combined using the combined ratings table. 38 C.F.R. § 4.25.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran meets the threshold requirements for TDIU, prior to June 10, 2016. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). Prior to June 10, 2016, the Veteran was service-connected for PTSD with major depression rated as 50 percent disabling, as granted herein, coronary artery disease rated as 60 percent disabling, right forearm residuals shell fragment wound rated as 10 percent disabling, right calf shell fragment residuals rated as 10 percent disabling, right shoulder DJD rated as 10 percent disabling, left thumb residuals rated as 10 percent disabling, cervical spine DJD rated as 10 percent disabling, left ankle DJD rated as 10 percent disabling, right hand residuals rated as noncompensable, left ear hearing loss rated as noncompensable, residuals septoplastoy nose fracture rated noncompensable, bilateral inguinal herniorrhaphies rated noncompensable, left eye and forehead scars rated noncompensable, migraine headaches rated noncompensable, and lumbar strain rated noncompensable. Accordingly, the remaining question is whether he is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  

The Veteran reports he is unable to work as a result of his service-connected conditions. See Veteran's Application for Increased Compensation Based on Unemployability February 2012. The Veteran reports that his PTSD symptoms have significantly limited his employment. In addition, the Veteran reported experiencing shortness of breath and fatigue as a result of his heart disease which limits physical activity. See October 2016 Veteran correspondence. 

The Veteran has previously worked in maintenance, home repairs and demolition, and as a pizza delivery driver. See Veteran's Application for Increased Compensation Based on Unemployability. Clearly the Veteran was engaged in substantially gainful employment but there is a conflict as to when this stopped. Correspondence from the Veteran has not resolved this, and the Veteran has provided conflicting reports that he stopped working in 2009 and 2010, and clarifying documentation has not been provided. The date of receipt of VA 21-8940, Veterans Application for Increased Compensation Based on Unemployability was June 28, 2011. As a result, the receipt date of the Veterans Application for Increased Compensation Based on Unemployability will be used in determining the date the Veteran was unable to engage and maintain substantially gainful employment.

Based on the Veteran's service-connected disabilities including PTSD, coronary artery disease and DJD of this right shoulder, cervical spine, left ankle and residuals of shell fragment wound to right forearm and right calf, and thumb the Board finds that the Veteran is factually unable to engage and maintain substantially gainful employment from June 28, 2011 forward, the date of receipt of VA 21-8940, Veterans Application for Increased Compensation Based on Unemployability. 

The Veteran has reported ongoing problems maintaining and establishing work relationships. In particular the Veteran has reported he has had ongoing difficulty working with others. The Veteran reported he has difficulty finding employment because he has trouble in occupations which require working with and interacting with others. In particular, the Veteran reports while he was employed in flooring maintenance he was able to perform his duties while he was working alone, and no coworkers and customers were around. See VA Form 9. In addition, the Veteran reported while working as a pizza delivery driver he was counseled for having a verbal disagreement with a customer.  The Veteran further reported that he lost both of these employment positions because he was unable to get along with others. See February 10, 2009 VA treatment record. The Veteran has reported he has been unemployed since 2010. 

Correspondence from the Veteran's employer in 2008 noted that the Veteran's quality of work and work ethic for the past two years had been very good; however, the Veteran's employer noted he had difficulty interacting with others, and has had to be reassigned to different sites due to his difficulty interacting with others and anger. See December 5, 2008 correspondence.  As such the Veteran was only servicing locations which are closed, to avoid further incidents. Id. 

The Board notes evidence of record suggests the Veteran's ability to engage in sedentary employment. 

The VA examination in August 2012 reviewed the Veteran's service-connected disabilities. The VA examiner noted a review of the Veteran's service-connected disabilities. The examiner noted the Veteran's service-connected low back strain, shell fragment wounds, left ankle strain, cervical spine DJD, right shoulder DJD, and coronary artery disease should not preclude light duty and sedentary employment. The examiner noted the Veteran should avoid prolonged standing, walking, and lifting/carrying beyond 10 pounds, standing and ambulation should be limited to short periods.  Further, accommodations should be made to include no lifting or reaching overhead as to not aggravate his right shoulder. The examiner noted the Veteran could perform light duty or sedentary work. 

As to PTSD the August 2012 VA examiner noted that the Veteran's service-connected anxiety should not preclude light duty or sedentary employment. However, as noted above this is not inline with the Veteran's education and experience. 

In consideration of the Veteran's education, special training, and employment history the Board notes that he has no such experience engaging in sedentary employment. The Veteran employment most recently has been in maintenance, home repairs and pizza delivery.  The August 2012 VA examiner noted the Veteran should avoid prolonged standing, lifting greater than 10 pounds, and prolonged carrying. Noting the Veteran could perform light duty or sedentary work. However, the Veteran's employment history involves occupations that all require lifting, prolonged standing, walking, and carrying items beyond 10 pounds. 

The Board has considered the credible statements of the Veteran in regard to his employability, his treatment records, and VA examinations which preclude the Veteran from obtaining and maintaining substantially gainful employment. For these reasons, the Board finds that the Veteran is unable to obtain or retain substantially gainful employment as a result of his service-connected disabilities. As such, entitlement to TDIU is warranted from June 28, 2011 forward. 


ORDER

Entitlement to a 50 percent rating prior to June 10, 2016, for PTSD with major depression, is granted.

Entitlement to a rating in excess of 50 percent prior to June 10, 2016, for PTSD with major depression, is denied. 

Entitlement to a rating in excess of 70 percent from June 10, 2016 forward, for PTSD with major depression, is denied. 

Entitlement to TDIU from June 28, 2011 forward, due to the Veteran's service-connected disabilities is granted. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


